Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Reminder: Applicant's election with traverse of Group II/Species I – claim(s) 14-18 and 30-37 is/are acknowledged.  
The traversal is on the grounds that examination of all of the inventions would not pose serious burden on the examiner as the search would be the same.  This is not found persuasive.  First it should be noted that the search would not be the same in light of the patentably distinct elements recited in the claims.  Second, even if the search were the same in terms of class and subclass reviewed, searching for all of the elements recited in the claims would be a serious burden given the limited time allotted thereto.
In addition, it should be noted that claims 35 and 36 are directed to a non-elected species and have thus been withdrawn from consideration.
Accordingly, claims 14-18, 30-34, and 37-55 have been considered herein, and claims 1-13, 19, 20, 24-29, 35, and 36 have been withdrawn from consideration as directed to non-elected inventions and species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 30-34, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller (US2012/0196232) in view of Masterson (US2017/0143161) and Minshall (US4,558,687).  Miller discloses substantially all of the claimed limitations, including:
9 defining a lower opening 21, a first crown 17 defining an upper opening, and a  mesh side screen 19 extending between the first ring and the first crown (fig. 1,2); and a second assembly 7 removably disposable on the first assembly and sized and shaped to cover the upper opening defined by the first crown of the first assembly, the second assembly comprising: a second ring 15 forming a perimeter defining an area of the top assembly, a mesh top screen 13 in the area defined by the perimeter, 
31.  The spark arrestor assembly of claim 30, 
32.  The spark arrestor assembly of claim 30, wherein the mesh top screen spans the area defined by the perimeter of the second ring (fig. 1,2). 
33.  The spark arrestor assembly of claim 30, wherein the second ring has substantially the same diameter as the first crown (fig. 1,2). 
34.  The spark arrestor assembly of claim 30, 
37.  The spark arrestor assembly of claim 30, wherein the first ring, first crown, and second ring are circular (fig. 1,2). 

Miller teaches the invention as described above but fails to explicitly teach the handles, the handles projecting radially outward, or conical frustum shape inverted placed in the stove.

As regards the claimed handles, Official Notice is given that providing handles on various components, particularly components exposed to high heat, is notoriously old and well known in the art.  Such an arrangement has the clear and obvious benefit of providing for 

As regards the handles projecting radially outward, Masterson teaches a device in the same or related field of endeavor including a dome shaped screen with handles 60 projecting radially outward (fig. 1-3).  Masterson teaches that such an arrangement provides for the user to manipulate the device during cooking (para. 0057). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed shape and position of the handles as taught by Masterson into the invention disclosed by Miller, so as to provide for manipulation during cooking.

As regards the conical frustum shape invertedly placed in the stove, Minshall teaches a stove 10 in the same or related field of endeavor having a conical frustum shaped cover 6 that allows for its inverted placement inside the stove (fig. 6).  Minshall teaches that such an arrangement provides for convenience in portability (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the cover shape and arrangement as taught by Minshall into the invention disclosed by Miller, so as to convenient portability.


Allowable Subject Matter
Claim 14-18 and 38-55 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 
The examiner’s assertion of Official Notice is taken to be admitted prior art in view of applicants’ non-traversal of the assertion. MPEP 2144.03.  The examiner appreciates applicants’ waiver and efforts to expedite prosecution of the instant invention by avoiding unnecessary deliberations of well known aspects of the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.


February 8, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762